ORDER
PER CURIAM:
Appellant PPG Industries, Inc. (PPG) appeals from a decision of the Circuit Court of Jefferson County, affirming an award of the Labor and Industrial Relations Commission, which held that claimant Daniel J. Winslade had sustained a 20% permanent partial disability as a result of an accident occurring within the course of his employment, thus entitling him to worker’s compensation benefits in the amount of $7,200. The evidence in support of the Commission’s award being sufficient and no error of law appearing, the judgment of the trial court is affirmed in accordance with Rule 84.16(b).